FASTRACK APPEAL
LETTS, Judge.
The issue here is whether the amount of post-judgment interest imposed against a sovereign can be added to the statutory recovery limit set forth in section 768.28(5), Florida Statutes (1989), so that the total recovery applicable in this case exceeds $200,000. The trial judge said it could. We disagree and, without further discussion, reverse this cause on the authority of Berek v. Metropolitan Dade County, 422 So.2d 838 (Fla.1982).
REVERSED AND REMANDED.
GLICKSTEIN and GARRETT, JJ., concur.